UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6715


TYRONE LORENZO ROBINSON,

                   Petitioner - Appellant,

             v.

WARDEN, RIDGELAND CORRECTIONAL INSTITUTION,

                   Respondent - Appellee,

             and

STATE OF SOUTH CAROLINA,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Florence.       Solomon Blatt, Jr., Senior
District Judge. (4:07-cv-03270-SB)


Submitted:    July 23, 2009                    Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Lorenzo Robinson, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, John William McIntosh,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone Lorenzo Robinson seeks to appeal the district

court’s    order      accepting        the     recommendation          of    the    magistrate

judge     and    denying        relief     on    his     28    U.S.C.        §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues     a    certificate         of   appealability.             28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing       of     the        denial     of    a

constitutional        right.”            28    U.S.C.      § 2253(c)(2)           (2006).         A

prisoner        satisfies         this        standard        by     demonstrating             that

reasonable       jurists        would     find      that      any     assessment          of     the

constitutional        claims      by     the    district       court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Robinson has

not     made    the   requisite          showing.          Accordingly,            we     deny    a

certificate of appealability and dismiss the appeal.                                      We deny

Robinson’s motion for bail pending appeal.                              We also dispense

with oral argument because the facts and legal contentions are

adequately       presented        in    the     materials          before    the    court        and

argument would not aid the decisional process.

                                                                                        DISMISSED

                                                2